Name: Commission Regulation (EEC) No 1430/88 of 26 May 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 88 Official Journal of the European Communities No L 131 /33 COMMISSION REGULATION (EEC) No 1430/88 of 26 May 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 1085/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 391 7/87 . to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 373, 31 . 12. 1987, p. 1 . (3) OJ No L 369, 29. 12. 1987, p. 8 . 4 OJ No L 106, 27 . 4. 1988, p. 14. No L 131 /34 Official Journal of the European Communities 27. 5. 88 ANNEX to the Commission Regulation of 26 May 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 23 from 6 to 12 June 1988 Week No 24 from 13 to 19 June 1988 Week No 25 from 20 to 26 June 1988 Week No 26 from 27 June to 3 July 1988 0104 10 90 (') 122,012 116,645 111,226 105,806 0104 20 90 (&gt;) 122,012 116,645 111,226 105,8060204 10 00 J2) 259,600 248,180 236,650 225,120 0204 21 00 (2) 259,600 248,180 236,650 225,120 0204 22 10 (2) 181,720 173,726 165,655 157,584 0204 22 30 (2) 285,560 272,998 260,315 247,632 0204 22 50 0 337,480 322,634 307,645 292,656 0204 22 90 O 337,480 322,634 307,645 292,656 0204 23 00 0 472,472 451,688 430,703 409,718 0204 50 1 1 (2) 259,600 248,180 236,650 225,120 0204 50 13 (2) 181,720 173,726 165,655 157,584 0204 50 15 (2) 285,560 272,998 260,315 247,632 0204 50 19 (2) 337,480 322,634 307,645 292,656 0204 50 31 (2) 337,480 322,634 . 307,645 292,656 0204 50 39 (2) 472,472 451,688 430,703 409,718 0210 90 11 (3) 337,480 322,634 307'645 292,656 0210 90 19 (3) 472,472 451,688 430,703 409,718 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (:) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.